Order filed December 6, 2012




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-12-00962-CV
                                    ____________

                        RALPH JOSEPH BIANCHI, Appellant

                                            V.

                              KERRI M. FOLEY, Appellee


                   On Appeal from the County Court at Law No. 1
                             Galveston County, Texas
                       Trial Court Cause No. CV-00067620


                                       ORDER
       The notice of appeal in this case was filed October 15, 2012. No clerk’s record
was filed. To date, the filing fee of $175.00 has not been paid. No evidence that appellant
has established indigence has been filed. See Tex. R. App. P. 20.1. Therefore, the court
issues the following order.

       Appellant is ordered to pay the filing fee in the amount of $175.00 to the Clerk of
this court on or before December 21, 2012. See Tex. R. App. P. 5. If appellant fails to
timely pay the filing fee in accordance with this order, the appeal will be dismissed.

                                          PER CURIAM